 

RSU CANCELLATION AGREEMENT

 

This RSU CANCELLATION AGREEMENT (this “Agreement”), dated as of December 13,
2016, is entered into by and between Pure Bioscience, Inc., a Delaware
corporation (the “Company”), and the individuals listed on Schedule A attached
hereto (each, a “Holder” and collectively, the “Holders”).

 

RECITALS

 

WHEREAS, in August 2013, the Company announced a new business strategy focused
on the commercialization of its SDC-based products to address food safety risks
across the food industry supply chain.

 

WHEREAS, as part of this new business strategy, the Company announced the
appointment of a new management team and the election of a new Board of
Directors, each comprised of experts in food safety or the food industry supply
chain.

 

WHEREAS, following this restructuring, the Board of Directors issued restricted
stock unit awards (each, an “RSU” and collectively, the “RSUs”) to the Company’s
officers and directors as compensation for their future services to the Company
over a required vesting period.

 

WHEREAS, each Holder is an officer and/or director of the Company, and received
an RSU for their services to the Company for that number of shares of the
Company’s Common Stock listed on Schedule A.

 

WHEREAS, pursuant to the terms of the RSUs, the Company is required to settle
and deliver the vested shares of Common Stock underlying the RSUs to the Holders
prior to January 1, 2017.

 

WHEREAS, the settlement and delivery of the vested shares of Common Stock is a
taxable event.

 

WHEREAS, the RSU award agreements provide those Holders who are serving as
officers of the Company with the right to require the Company to pay the
applicable state and federal taxes due upon settlement and delivery of such
Holder’s RSU on behalf of the Holder in exchange for the Holder cancelling and
returning to the Company that number of shares of Common Stock equal in value to
the Company’s contractual tax payment obligation.

 

WHEREAS, the RSUs provide those Holders who are serving as non-employee
directors with the right to immediately sell that number of shares of Common
Stock sufficient to cover the applicable state and federal taxes payable as a
result of the settlement and delivery of their respective RSUs.

 

WHEREAS, the Company’s operations are not yet profitable and it currently has
limited available cash resources to support its operations, and as a result, the
contractual requirement to use its existing cash resources to satisfy the tax
payments due upon the settlement and delivery of the RSUs held by its officers
could hinder its ability to implement its business plan and continue as a going
concern.

 

 

 

 

WHEREAS, the Company’s Common Stock has a limited daily trading volume and the
sale or the proposed sale of substantial number of shares of its Common Stock by
its officers and directors in the public market to cover the federal and state
taxes due upon settlement and delivery of the RSUs would adversely affect the
market price of the Company’s Common Stock, which could harm the Company’s
ability to raise funds to support its operations or require it to raise funds at
terms and valuations that would be more dilutive to its existing stockholders.

 

WHEREAS, each of the Holders own shares of the Company’s Common Stock, and/or
rights to acquire shares of the Company’s Common Stock, in addition to the RSUs.

 

AGREEMENT

 

NOW, THEREFORE, in connection with the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.       Cancellation of RSUs. Upon the date hereof and without further action
on the part of the Company or the Holder, each Holder agrees to cancel such
Holder’s RSU listed on Schedule A hereto and to forfeit the settlement and
delivery of the shares of Common Stock issuable to the Holder under the RSU (the
“RSU Shares”).

 

2.       Representations of Holder. Each Holder represents and warrants that he
currently owns all right, title and interest in his RSU free and clear of any
all security interests, liens, encumbrances, third party rights, community
property rights or other similar rights and he has not disposed of or
transferred any interest of any kind in his RSU (or the RSU Shares). Each Holder
acknowledges that, as of the date hereof, he no longer will have any equity or
ownership interest of any kind in the RSU (or the RSU Shares) or any future
rights to receive any payment or additional consideration for the RSU (or the
RSU Shares). Each Holder acknowledges that he has had an opportunity to discuss
the Company’s business, management and financial affairs with the management of
the Company, but is not relying on any statements or representations made by the
Company or its management in his decision to enter into this Agreement or to
cancel the RSUs (or the RSU Shares), including any promise or agreement by the
Company (or its officers, directors or advisors) to issue shares of Common Stock
or any other equity award or consideration to replace the cancelled RSU and RSU
Shares.

 

3.       Advice of Counsel and Tax Advisors. Each Holder acknowledges that the
Company and its agents and representatives have not provided him with any legal,
investment or tax advice in connection with this Agreement, and that he has had
the opportunity to receive the advice of his respective counsel and tax advisors
prior to signing this Agreement.

 

4.       Entire Agreement. Each Holder acknowledges that this Agreement is a
full and accurate embodiment of the understanding between such Holder and the
Company, and that it supersedes any prior agreements or understandings made by
the parties. The terms of this Agreement may not be modified, except by mutual
consent of the Company and each Holder. Any and all modifications must be
reduced to writing and signed by the parties to be effective.

 

 

 

 

5.       Governing Law and Venue. This Agreement shall be deemed to have been
executed and delivered within the State of California, and it shall be
construed, interpreted, governed, and enforced in accordance with the laws of
the State of California, without regard to choice of law principles. In the
event of any dispute in connection with this Agreement, the venue in which said
dispute will be resolved will be San Diego, California and each party hereby
consents to the exclusive jurisdiction of the Federal and state courts located
in San Diego, California in connection with any dispute relating to or arising
out of this Agreement.

 

6.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

7.       Good Faith Compliance and Further Assurances. Each Holder agrees to
cooperate in good faith and to do all things necessary to effectuate this
Agreement, including taking all such other actions necessary (including signing
any necessary agreements, certificates or documents) to cancel his RSU, the RSU
Shares, and any other obligations or duties of the Company under the terms of
his RSU.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement intending to
be legally bound as of the date first written above.

 

  COMPANY:         PURE BIOSCIENCE, INC.         By: /s/ Hank Lambert   Name:
Hank Lambert   Title: Chief Executive Officer         HOLDERS:       /s/ Dave J.
Pfanzelter   Dave J. Pfanzelter         /s/ Henry R. Lambert   Henry R. Lambert
        /s/ Gary D. Cohee   Gary D. Cohee         /s/ David Theno, Jr., Ph.D  
David Theno, Jr., Ph.D         /s/ William Otis   William Otis         /s/ Tom
Y. Lee   Tom Y. Lee

 

Signature Page to RSU Cancellation Agreement

 

 

 

 

Schedule A

 

List of Holder RSUs

 

Holder  Date of Grant  RSU Shares  Dave J. Pfanzelter  10/23/2013   2,800,000 
Henry R. Lambert  10/23/2013   300,000(1) Gary D. Cohee  10/23/2013   200,000 
David Theno, Jr., PhD  10/23/2013   200,000  William Otis  10/23/2013   200,000 
Tom Y. Lee  10/24/2014   200,000  Total:      3,900,000(1)

 

(i) 200,000 of the RSU Shares awarded pursuant to this RSU were previously
cancelled based on performance-based conditions set forth in the RSU award
agreement.

 

 

 

 

